Citation Nr: 1412508	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the issue of whether the Veteran's death was the result of willful misconduct.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to June 2009, the month of his death.   The appellant is the Veteran's wife. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) denying dependency and indemnity compensation (DIC) because the Veteran's death was not incurred in the line of duty, but was the result of the Veteran's own willful misconduct. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  According to the Veteran's autopsy report, he died in June 2009 from difluoroethane intoxication (also known as "huffing").

2.  An April 2012 letter submitted by the appellant from a physician-pathologist sheds doubt on the cause of the Veteran's death.   

3.  The evidence is at least in relative equipoise as to whether the cause of the Veteran's death was due to willful misconduct.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the Veteran's death incurred in the line of duty and was not the result of his own willful misconduct.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2012 and West Supp. 2012); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in June 2009 while on active duty.  The appellant, the Veteran's wife, seeks compensation related to the Veteran's death.  The appellant contends that the Veteran's death occurred in the line of duty and was not caused by willful misconduct as established by the military's line of duty investigation.  

When a veteran dies while in active military service, VA pays dependency and indemnity compensation to the veteran's surviving spouse, children, and parents unless the Veteran's death is due to his own willful misconduct, or abuse of alcohol or drugs.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.1 (m).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n) (1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id. (2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  Id. (3). A finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).  

A service department finding that death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. 
 38 C.F.R. § 3.1(m).  However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA.  The Board takes this failure by the regulation that expressly makes the service department finding binding, as an indication that VA must independently weigh the relevant facts to determine for VA purposes whether the death occurred in line of duty.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran was on active duty in June 2009 when he was found dead in his personal living quarters by a specialist.  He was seen face down on his bunk.  When he did not respond to attempts to wake him, it was discovered that the Veteran was not breathing and appeared to be bleeding.  Within two hours, attempts were made to resuscitate the Veteran through the use of defibrillator and an intravenous line, which failed.  Upon the Veteran's death, the military police agents (CID) began their investigation.  The Final CID agent's report was completed in December 2009 and is contained in the claims file. 

The first responders on the scene observed no signs of struggle, paraphernalia or other indications of drug or alcohol use or other signs of the Veteran's intent to hurt himself.  A cursory examination of the Veteran's laptop placed steps from the Veteran's body yielded no results surrounding his death.  The only noticeable drugs within the Veteran's vicinity were two bottles of over-the counter Tylenol and a type of ibuprofen. 

Further examination of the deceased occurred through a June 2009 autopsy.  As with the first responders, no outward evidence of trauma was seen.  Additional testing revealed the presence of difluoroethane in the blood and the vitreous fluid.  Difluoroethane is a spray cleaner used to clean electronics such as keyboards.  The autopsy report also noted food particulate in the Veteran's lower airways, which the examiner noted was consistent with an inhibition of the gag reflex that could be attributed to difluoroethane use.  Difluoroethane intoxication was listed as the cause of death on both the Death Certificate and the Report of Casualty. 

To rebut the autopsy report, the appellant submitted a letter from a prominent doctor of pathology from a medical school to provide additional insights into the cause of the Veteran's death.  The doctor asserts that the environment that the deceased Veteran was in while in Afghanistan could have contributed to his unfavorable autopsy report.  He also notes that in his autopsies of three persons who have died of inhaling difluoroethane, all had significant damage to the lungs, unlike what was seen in the deceased Veteran's autopsy report.  The autopsy of the Veteran's lungs revealed normally developed lungs without evidence of damage or disease.  The physician also referenced statements from a colleague who has a subspecialist Ph.D. in toxicology.  This colleague opined that the levels of inhalant found in the deceased Veteran's body were far below what is seen in actual deaths caused by difluoroethane intoxication (or huffing).  

In evaluating medical opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).   The medical examiner who performed the autopsy was privy to the Veteran's body as well as the events surrounding the Veteran's death.  The private physician was privy to the autopsy report.  Both examiners relied on their expertise in making their final assessments.   The medical opinion was based on the autopsy report in conjunction with his practical experience.  In this instance it is difficult to give more probative weight to one examiner over the other based on their expertise. 

Moreover, when considering the totality of the circumstances, there is circumstantial evidence that supports the pathology doctor's positive opinion.  The appellant submitted statements from people who served with the Veteran.  There is no indication that anyone ever witnessed the Veteran "huffing" or had knowledge that he had ever done so.  In fact, they suggest this would have been inconsistent with the Veteran's personality and work ethic.  Also, despite a search of the Veteran's living quarters, no cleaners were found that would account for "huffing."  

Accordingly, because the Veteran died while on active duty and because the evidence of record is at the very least in relative equipoise as to whether death was due to willful misconduct, the Board concludes that reasonable doubt should be resolved on the appellant's behalf.  As such, the appellant's claim for service connection for the cause of the Veteran's death is granted.

As a full grant of the Veteran's claim, the Board finds a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error.


ORDER

The Veteran's death incurred in the line of duty, and was not the result of his own willful misconduct.  Therefore, entitlement to service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


